                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

ELLISSA WILLIS,                                   )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )             No. 1:18-CV-142
                                                  )
CHRISTOPHER PHILLIPS,                             )
                                                  )
              Defendant.                          )


                                         ORDER

       For the reasons stated in the memorandum opinion filed contemporaneously with

this order, Plaintiff’s “Motion to Strike Affirmative Defenses” [doc. 17] is GRANTED in

part, and DENIED in part. Plaintiff’s motion is GRANTED as to the second portion of

the second affirmative defenses, relating to the “actions of others,” and the entirety of the

fourth affirmative defense. These portions of Defendant’s answer [doc. 15] are ordered

STRICKEN. Plaintiff’s motion is DENIED as to all other affirmative defenses.

              IT IS SO ORDERED.

                                                         ENTER:



                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE
